Citation Nr: 0307841	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  02-08 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, to include as secondary to a service-connected 
fragmentation wound of the left knee with traumatic 
arthritis. 

2.  Entitlement to service connection for a right hip 
disorder, to include as secondary to a service-connected 
fragmentation wound of the left knee with traumatic 
arthritis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from September 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Fargo, North Dakota (RO) which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  There is no medical evidence of a right knee or right hip 
disorder during service.

3.  There is no medical evidence of a current right knee 
disorder, which is causally or etiologically related to the 
veteran's active service or to his service-connected left 
knee disorder.

4.  There is no medical evidence of a current right hip 
disorder, which is causally or etiologically related to his 
active service or to his service-connected left knee
disorder.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred or aggravated 
during service, and is not proximately due to or the result 
of the veteran's service-connected fragmentation wound of the 
left knee with traumatic arthritis.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 
(2002).

2.  A right hip disorder was not incurred or aggravated 
during service, and is not proximately due to or the result 
of the veteran's service-connected fragmentation wound of the 
left knee with traumatic arthritis.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for a 
right knee disorder and a right hip disorder.  Specifically, 
the veteran contends that his service-connected left knee 
disorder caused him to develop a right knee disorder and a 
right hip disorder.  The Board notes that the veteran has 
established service connection for a fragmentation wound of 
the left knee with traumatic arthritis, rated as 10 percent 
disabling, and for mechanical low back pain, with 
degenerative joint disease of the lumbar spine, as secondary 
to the veteran's left knee disorder, rated as 20 percent 
disabling.
  
As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claims.  The rating decision, 
the statement of the case, and supplemental statement of the 
case issued in connection with the veteran's appeal, as well 
as additional correspondence to the veteran, have notified 
him of the evidence considered, the pertinent laws and 
regulations, and the reasons that his claims were denied.  
The RO indicated that it would review the information of 
record and determine what additional information is needed to 
process the veteran's claims.  The RO also informed the 
veteran of what the evidence must show in order to grant 
service connection, as well as provided a detailed 
explanation of why the requested benefits were not granted.  
In addition, the rating decision, statement of the case, and 
supplemental statement of the case included the criteria for 
granting service connection, as well as other regulations 
pertaining to his claims.  Similarly, June 2001 letter to the 
veteran, from the RO, and the June 2002 statement of the 
case, notified the veteran of the provisions of the VCAA, the 
kind of information needed from him, and what he could do to 
help his claims, as well as the VA's responsibilities in 
obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (requiring VA to notify the veteran of what 
evidence he was required to provide and what evidence VA 
would attempt to obtain).  Accordingly, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  In addition, the veteran was 
afforded several VA examinations and had an informal 
conference at the RO as part of the Decision Review Officer 
process.  The veteran and his representative have not made 
the Board aware of any additional evidence that should be 
obtained prior to appellate review, and the Board is 
satisfied that the requirements under the VCAA have been met.  
As such, the Board finds that the duty to assist has been 
satisfied and the case is ready for appellate review.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See also 
VAOPGCPREC 16-92.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  The mere fact of an in-service 
injury is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.    

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury, resulting in 
a current disability, was incurred or aggravated in active 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  To 
establish entitlement to service connection on a secondary 
basis, there must be competent medical evidence of record 
establishing that a current disability is proximately due to 
or the result of a service-connected disability.  See Lanthan 
v. Brown, 7 Vet. App. 359, 365 (1995). In addition, service 
connection is permitted for aggravation of a non-service-
connected disability caused by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (". . 
. when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability . . . over and above the degree of 
disability existing prior to the aggravation.").

The pertinent evidence of record consists of the veteran's 
service medical records and VA medical records, as well as VA 
examination reports.

January 1944 service medical records indicate that the 
veteran was wounded in action, when he sustained a mild 
shrapnel wound of the left knee, with cellulitis.   Records 
also indicate that the veteran had acute, moderate, non-
inflammatory arthritis or synovitis of the left knee due to 
the shrapnel wound.  Treatment notes indicate that the 
veteran's left knee "recovered" with care and physical 
therapy.

The veteran's October 1945 physical examination report for 
purposes of separation indicates that the veteran incurred a 
shrapnel wound to the left knee in January 1944, which 
required two months of hospitalization.  The report also 
states that the veteran had a "click" upon flexion and full 
range of motion, without evidence of arthritis.  There were 
some subjective complaints of pain on full flexion and an x-
ray of the left knee was negative.  His musculoskeletal 
system was otherwise normal.

VA medical records dated April 2000 through November 2000 
show that the veteran was treated for complaints of hip, 
back, and right leg pain of one to two years duration.  

An April 2000 record indicates that previous x-rays of his 
hips showed osteophytic spurring, without loss of cartilage, 
and that a CT scan of the lumbar spine showed diffuse 
osteoarthritic changes with moderate-to-moderately severe 
canalicular stenosis.  Physical examination showed an 
"essentially fused" lumbar spine and crepitation of the 
knees, particularly on the right.  In addition, the veteran 
had a gait disturbance involving increased cadence and 
favoring of the right leg.  The assessment was gait 
disturbance, diffuse osteoarthritis of the hands, shoulders, 
knees, neck, low back, and hips.  

A May 2000 neurology consultation indicates that the veteran 
was seen for his gait disturbance.  Upon physical 
examination, there was no evidence of scoliosis of the back, 
straight leg raising was negative, and internal and external 
rotation of the hips was negative.  Motor strength testing 
showed full strength throughout, good coordination, and a 
normal-based gait.  Muscle reflexes were 1+ and symmetrical.  
The impression was probable early Parkinson's disease, with 
associated gait disturbance, and moderate L4-5 lumbar 
stenosis.   

A June 2000 follow-up note showed a diagnosis of mild 
Parkinson's disease with associated gait disturbance.  An 
October 2000 treatment note indicates that the veteran's gait 
disturbance was improved with medication.

A May 2001 neurology treatment note indicates that the 
veteran reported that his balance and mobility were improved 
with his medication for his Parkinson's disease.

The veteran was first afforded a VA examination in August 
2001.  According to the report, the veteran had arthritis in 
his left knee.  He complained of constant left knee pain, 
aggravated by movement, bending, or walking.  He denied 
locking or instability.  He also reported that he ambulated 
with a cane for support.  Examination was negative for edema, 
effusion, tenderness, or deformity.  There was no evidence of 
laxity or varus/valgus stress.  The diagnoses were history of 
a shell fragment wound to the left knee and chondromalacia 
patellae with degenerative joint disease of the left knee.  
An x-ray showed a trace superior patellar spur and slight 
vascular calcification.  There was no evidence of shrapnel.  

A February 2002 VA treatment record indicates that the 
veteran did not exercise due to pain in his legs and back, 
for which he was service-connected.

The veteran was afforded another VA examination in February 
2002.  According to the report, the veteran's claims file was 
reviewed, including treatment records from the veteran's 
January 1944 shrapnel wound to the left knee and VA radiology 
reports.  The examiner noted that the veteran's 1999 x-rays 
showed moderate lateral spurs of the hips, with normal joint 
space, and moderate facet degenerative changes at L4-5 and 
L5-S1 with thickening of the ligamentum flavum and 
canalicular stenosis.  The veteran complained of left knee 
pain, which he described as "shooting", at the 
infrapatellar region, when walking or getting out of the car.  
He reported that he had been using a cane in the right hand 
for about a year.  He related that walking and climbing 
stairs aggravated his left knee pain, and that he had 
occasional buckling and locking.  He also reported that his 
left knee caused a gait abnormality, which caused right hip 
pain.  He described his right hip pain as being situated in 
the right sacroiliac joint, with radiation to the proximal 
posterior right thigh.  He stated that the intensity of the 
pain increased with bending. 

Physical examination showed that the veteran ambulated with a 
cane in his right hand.  Without the cane, the veteran had an 
antalgic gait favoring the left.  The veteran could not heel 
or toe walk on his left foot, but could do so on the right.  
He had normal spinal alignment.  Range of motion testing of 
the lumbar spine showed that the veteran had pain in the 
right sacroiliac region upon forward flexion.   Flexion was 
to 20 degrees and extension was to zero (0) degrees.   There 
was no loss of coordination or evidence of increased 
fatigability.  Range of motion of the right hip was abduction 
to 35 degrees, flexion to 110 degrees, and extension to zero 
(0) degrees.  Range of motion of the right knee is full and 
pain free.  Range of motion of the left knee showed 5 degrees 
of loss of full flexion with pain at the end range and a loss 
of 2 degrees of full extension with pain.  There was crepitus 
of the left knee.  There was tenderness to palpation over the 
right sacroiliac joint and tenderness in the retropatellar 
region and medial joint line of the left knee.  There was no 
right knee pain upon palpation.  McMurray's sign was negative 
bilaterally.  There was no loss of ligamentous stability 
bilaterally.  Straight leg raising was limited to 50 degrees 
due to tight hamstring muscles and low back pain.  
Neurological evaluation of the lower extremities was negative 
for evidence of wasting of the thigh muscles.  Muscle 
reflexes were 2+ and symmetrical at the knees, 2+ at the 
right ankle and 1+ at the left ankle.  Muscle strength was 
normal at the knees and hips.  The impression was post-
traumatic degenerative joint disease of the left knee; 
mechanical low back pain, degenerative joint disease of the 
lumbar spine; and distal weakness of the left lower limb.  
The examiner noted that the veteran had evidence of left knee 
arthritis, but that there was no evidence of right knee 
arthritis.  He opined that the veteran's left knee arthritis 
and antalgic gait favoring the left leg made it likely that 
the veteran's mechanical low back pain on the right was 
causally related to his left knee disorder.  The examiner 
also opined that the absence of asymmetry with respect to any 
right hip arthritis meant that the veteran's right low back 
pain, which he felt in the region of the sacroiliac joint, 
was not likely to be due to his left knee disorder.  The 
examiner also noted that the veteran did not show any 
evidence of having a right knee impairment or disability.

The veteran was most recently afforded a VA examination in 
July 2002.  The report states that the veteran complained of 
difficulty walking, use of a cane for three years, difficulty 
getting in and out of bed, and interrupted sleep due to his 
left knee and back.  A review of x-rays, which showed spur 
formation and degenerative changes of the lumbar spine, was 
undertaken.

Physical examination showed crepitus of the left knee, with a 
positive Clark's test.  McMurray's and Lachman's testing was 
negative.  Flexion of the left knee was to 110 degrees and 
extension was to 6 degrees.  He had full range of motion of 
the right knee.  There was slight evidence of pain with 
exercise.  Range of motion of the veteran's back was flexion 
to 60 degrees and extension to 12 degrees.  There was 
evidence of fatigability and mild loss of range of motion, 
but there was no evidence of incoordination.  The diagnoses 
were service-connected fragment wound of the left knee with a 
history of secondary infection, resulting in traumatic 
arthritis and spur formation, changing gait, and walking with 
the assistance of a cane, and mechanic low back pain and 
degenerative joint disease of the lumbar spine, which was 
aggravated by his abnormal gait, due to the veteran's 
service-connected left knee disorder.  

Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of the 
evidence is against a claim for service connection for a 
right knee or right hip disorder, to include as secondary to 
a left knee disorder.  See 38 U.S.C.A. §§ 1110, 1131 (an 
award of service connection requires that the veteran incur a 
disease or disability during service).   The veteran's 
service medical records are negative for complaints, 
diagnosis, or treatment of a right hip or right knee 
disorder, and the veteran's discharge examination showed a 
normal musculoskeletal system, except for the veteran's left 
knee.  Additionally, the medical evidence indicates that the 
veteran did not seek treatment for his right knee and right 
hip until 2000, approximately 55 years after his discharge 
from service.  See Savage, supra (requiring medical evidence 
of chronicity and continuity of symptomatology).   The only 
evidence of record linking the veteran's right knee and right 
hip complaints to his service is the veteran's claim for 
secondary service connection.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that lay persons are 
not competent to offer medical opinions or evidence of 
causation, as it requires medical knowledge).  

In addition, the veteran's VA treatment records and VA 
examination reports do not show a relationship between his 
complaints of right knee and hip pain and his service-
connected left knee disorder.  As previously discussed, the 
veteran's service medical records are negative for treatment 
for a right knee or hip disorder as a result of the left knee 
injury sustained by the veteran.  Most significantly, the 
February 2002 VA examiner, after reviewing the veteran's 
claims file and examining the veteran, clearly indicated that 
the veteran did not have a right knee disorder and that the 
veteran's right hip pain was a manifestation of the 
symptomatology of his mechanical low back pain and 
degenerative joint disease of the lumbar spine and was, thus, 
not a separate disability.  In short, the only findings with 
regard to the veteran's right knee and hip are complaints of 
pain.  However, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  "In the absence of proof of 
present disability there can be no valid claim." See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1998) ("Congress 
specifically limits entitlement to service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.").  Likewise, VA treatment records indicate that 
the veteran's unstable gait was completely unrelated to the 
veteran's left knee disorder, and was instead due to the 
veteran's Parkinson's disease.  See 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation . . . .").  Accordingly, 
without competent medical evidence of a causal link between 
the veteran's service-connected left knee disorder and the 
veteran's right knee and hip disorders, if any, the Board 
finds that the veteran is not entitled to service connection 
for a right knee disorder or a right hip disorder on the 
basis of secondary service connection.   

Therefore, the Board finds that the preponderance of the 
evidence weighs against the veteran's claims of service 
connection for a right knee disorder and a right hip 
disorder, to include as secondary to the veteran's service-
connected fragmentation wound of the left knee with traumatic 
arthritis.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran, the provisions of 38 U.S.C.A. 
§ 5107(b), as amended, are not applicable, and the appeal is 
denied.


ORDER

Service connection for a right knee disorder, to include as 
secondary to a service-connected fragmentation wound of the 
left knee with traumatic arthritis, is denied.

Service connection for a right hip disorder, to include as 
secondary to a service-connected fragmentation wound of the 
left knee with traumatic arthritis, is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

